

115 HR 7174 IH: To amend the Internal Revenue Code of 1986 to allow certain veterans organizations to take into account the membership of spouses, widows, and widowers of members of the Armed Forces for purposes of determining tax exempt status.
U.S. House of Representatives
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7174IN THE HOUSE OF REPRESENTATIVESNovember 27, 2018Ms. Eshoo introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow certain veterans organizations to take into account the membership of spouses, widows, and widowers of members of the Armed Forces for purposes of determining tax exempt status. 
1.Spouses, widows, and widowers taken into account in determining tax exempt status of certain veterans organizations 
(a)In generalSection 501(c)(19) of the Internal Revenue Code of 1986 is amended by adding at the end the following flush matter:  Any post or organization for which there is no auxiliary unit or society may elect to take into account any member who is a spouse, widow, and widower of a past or present member of the Armed Forces of the United States for purposes of determining whether the post or organization meets the 75 percent requirement of subparagraph (B).. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
